
	
		III
		109th CONGRESS
		1st Session
		S. RES. 124
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2005
			Mr. Hagel (for himself,
			 Mr. Feingold, and
			 Ms. Stabenow) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Recognizing the importance of increasing awareness of
		  autism spectrum disorders, supporting programs for increased research and
		  improved treatment of autism, and improving training and support for
		  individuals with autism and those who care for individuals with
		  autism.
	
	
		Whereas the Autism Society of America, Cure Autism Now,
			 the National Alliance for Autism Research, The Dan Marino Foundation, and
			 numerous other organizations commemorate April as National Autism Awareness
			 Month;
		Whereas autism is a developmental disorder that is
			 typically diagnosed during the first 3 years of life, robbing individuals of
			 their ability to communicate and interact with others;
		Whereas autism affects an estimated 1 in every 166
			 children in America;
		Whereas autism is 4 times more likely in boys than in
			 girls, and can affect anyone, regardless of race, ethnicity, or other
			 factors;
		Whereas the cost of specialized treatment in a
			 developmental center for people with autism is approximately $80,000 per
			 individual per year;
		Whereas the cost of special education programs for
			 school-aged children with autism is often more than $30,000 per individual per
			 year;
		Whereas the cost nationally of caring for persons affected
			 by autism is estimated at upwards of $90,000,000,000 per year; and
		Whereas despite the fact that autism is one of the most
			 common developmental disorders, many professionals in the medical and
			 educational fields are still unaware of the best methods to diagnose and treat
			 the disorder: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 establishment of April as National Autism Awareness Month;
			(2)recognizes and
			 commends the parents and relatives of children with autism for their sacrifice
			 and dedication in providing for the special needs of children with autism and
			 for absorbing significant financial costs for specialized education and support
			 services;
			(3)supports the goal
			 of increasing Federal funding for aggressive research to learn the root causes
			 of autism, identify the best methods of early intervention and treatment,
			 expand programs for individuals with autism across their lifespan, and promote
			 understanding of the special needs of people with autism;
			(4)commends the
			 Department of Health and Human Services for the swift implementation of the
			 Children’s Health Act of 2000, particularly for establishing 4 Centers
			 of Excellence at the Centers for Disease Control and Prevention to
			 study the epidemiology of autism and related disorders and the proposed
			 Centers of Excellence at the National Institutes of Health for
			 autism research;
			(5)stresses the need
			 to begin early intervention services soon after a child has been diagnosed with
			 autism, noting that early intervention strategies are the primary therapeutic
			 options for young people with autism, and early intervention significantly
			 improves outcomes for people with autism and can reduce the level of funding
			 and services needed later in life;
			(6)supports the
			 Federal Government’s nearly 30-year-old commitment to provide States with 40
			 percent of the costs needed to educate children with disabilities under part B
			 of the Individuals with Disabilities Education Act (IDEA);
			(7)recognizes the
			 shortage of appropriately trained teachers who have the skills and support
			 necessary to teach, assist, and respond to special needs students, including
			 those with autism, in our school systems; and
			(8)recognizes the
			 importance of worker training programs that are tailored to the needs of
			 developmentally disabled persons, including those with autism, and notes that
			 people with autism can be, and are, productive members of the workforce if they
			 are given appropriate support, training, and early intervention
			 services.
			
